Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered April 23, 2002, convicting him of attempted assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s argument that the County Court failed to conduct an adequate plea allocution is not preserved for appellate review (see People v Toxey, 86 NY2d 725 [1995]; People v Eaton, 14 AD3d 577 [2005]), and this is not a “rare case” presenting an exception to the preservation requirement (People v Lopez, 71 NY2d 662, 666 [1988]; see People v Harrell, 288 AD2d 489 [2001]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. H. Miller, J.P, Cozier, Ritter and Spolzino, JJ., concur.